Citation Nr: 1711471	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  08-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied claims for service connection for a bilateral foot disability and for a right ankle disability.

In July 2014, the Board denied the claims for service connection for bilateral foot disability and for a right ankle disability.  The Veteran appealed the July 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court issued a Memorandum Decision, which vacated the Board's decision with respect to these issues and remanded the matters for further development consistent with the Court's decision.  The Board remanded these matters in September 2016 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was previously denied service connection for frostbite of the feet in a December 1993 rating decision.  In his May 2006 claim, the Veteran stated that he sustained an injury to his feet and ankles during his tour of service while performing his duties as a soldier.  The Veteran said that he has pain, swelling, and stiffness of the feet and ankles, as well as limited range of motion in the joints.  The Veteran stated that degenerative joint disease of both feet and ankles was determined to be the cause and effect of his injury.  The Veteran stated that the pain is caused by post-traumatic arthritis.  He explained that, as a soldier, he was required to perform physical training in combat boots, which caused substantial injuries to his feet and ankles.  The Veteran wrote that the injuries sustained by him and other soldiers prompted the military to change its policy on footwear.

In accordance with the Board's September 2016 remand, the Veteran was scheduled for VA foot and ankle examinations in December 2016.  The examiner provided opinions with respect to the etiology of bilateral foot disability and right ankle disability.  Upon review, the Board finds that these VA opinions are inadequate for purposes of determining service connection.  The December 2016 examiner did not consider all of the relevant evidence of record, including lay statements.

As for bilateral foot disability, the VA examiner stated that the Veteran has no pathological diagnosis.  The examiner found the Veteran's feet to be normal upon examination that day without conducting or reviewing any diagnostic imaging studies.  The examiner's rationale relies almost exclusively on the lack of documentation of a bilateral foot disability in the Veteran's service treatment records.  The examiner did not consider the Veteran's lay statements regarding his bilateral foot pain and the injury from his combat boots.  

Similarly, with respect to right ankle disability, the VA examiner opined that bilateral ankle osteoarthritis is less likely than not incurred in or caused by service, and that the Veteran's post-traumatic ossification left medial malleolus is less likely than not incurred in or caused by service.  The examiner's rationale relied upon the lack of ankle problems documented in the Veteran's service treatment records.  The VA examiner did not consider the Veteran's lay statements regarding his ankle pain and the injury from his combat boots.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that a VA medical examination was inadequate because it relied on the lack of notation or treatment of the Veteran's back injury in service, and ignored the Veteran's lay assertions that he sustained a back injury during service); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006) (noting that the VA examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven").

For the reasons stated above, the Board believes that new VA opinions are necessary to clarify the Veteran's diagnoses and their etiologies with adequate consideration of the Veteran's lay statements.

Finally, in light of the remand, updated VA treatment records should be obtained.  The record within Virtual VA reflects that the Veteran received VA mental health treatment from the Department of Veterans Affairs Medical Center (VAMC) in Durham, North Carolina in September 2014, at which time the VA psychiatrist scheduled future appointments for the Veteran in October 2014.  Thus, on remand, updated VA treatment records from the Durham Veterans Affairs Medical Center since October 2014 should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the Durham VAMC since October 2014, and associate these records with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Return the Veteran's claims file to the December 2016 VA examiner; or, if the examiner is unavailable, to another suitably qualified examiner for addendum opinions to the December 2016 VA examination reports.  The claims file must be made available to and reviewed by the examiner.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  

Following review of the claims file, the examiner is requested to provide opinions as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral foot disability and / or right ankle disability is / are causally or etiologically related to his military service.

The examiner should specifically consider the Veteran's lay statements of record, to include the May 2006 statement that his feet and ankles were injured in service.

The examiner must provide a complete rationale for all opinions expressed.  The rationale must contain a reasoned medical explanation connecting the examiner's conclusion with supporting data.

3.  After the above development is completed and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for a response.  Thereafter, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




